Dismiss and Opinion Filed February 9, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00064-CV

                   JOHN VANN, Appellant
                           V.
LEVEL FOUR GROUP, LLC AND LEVEL FOUR ADVISORY SERVICES,
                      LLC, Appellees

               On Appeal from the 416th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 416-02965-2018

                        MEMORANDUM OPINION
                   Before Justices Myers, Osborne, and Nowell
                            Opinion by Justice Myers
      Before the Court is the parties’ joint motion to dismiss the appeal because they

have settled their differences. We grant the motion and dismiss the appeal. See TEX.

R. APP. P. 42.1(a)(2).



                                           /Lana Myers//
210064f.p05                                LANA MYERS
                                           JUSTICE
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

JOHN VANN, Appellant                          On Appeal from the 416th Judicial
                                              District Court, Collin County, Texas
No. 05-21-00064-CV          V.                Trial Court Cause No. 416-02965-
                                              2018.
LEVEL FOUR GROUP, LLC AND                     Opinion delivered by Justice Myers.
LEVEL FOUR ADVISORY                           Justices Osborne and Nowell
SERVICES, LLC, Appellees                      participating.

      In accordance with this Court’s opinion of this date, the judgment of the trial

court is AFFIRMED. It is ORDERED that each party bear its own costs of this

appeal.

Judgment entered this 9th day of February, 2022.




                                        –2–